ATTORNEY GRIEVANCE COMMISSION* lN THE

OF MARYLAND *
* COURT OF APPEALS
Petitioner *
* OF MARYLAND
v. *
* Misc. Docket AG
GWYN CARA HOERAUF * No. 1 1 7
* September Term 2013
Respondent *
*
ORDER

This Court having considered the Joint Petition for Thirty-Day Suspensi0n by
Consent filed herein pursuant to Maryland Rule 16-772, it is this 4th day of

June , 20l4,

ORDERED, by the Court of Appeals of Maryland, that Gwyn Cara Hoerauf be, and
she hereby is, suspended by consent from the practice of law in the State of Maryland for a
period of thirty (3 0) days; and it is further

ORDERED, that the period of suspension shall commence thirty (30) days from the
date of entry of this Order, and it is further

ORDERED, that the Respondent may apply for reinstatement after thirty (3 0) from
the date this Order is entered, and it is further

ORDERED, that the Clerk of this Court shall strike the name of Gwyn Cara Hoerauf
from the register of attorneys in this Court, and shall certify that fact to the Client Protection

Fund of Maryland and the clerks of all judicial tribunals in this State pursuant to Maryland
Rule l6-772(d).

/s/ Glenn T. Harrel1, Jr.
Senior Judge